Name: Council Decision of 14 November 1988 amending the seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed producing crops and the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  marketing;  means of agricultural production
 Date Published: 1988-11-19

 Avis juridique important|31988D057588/575/EEC: Council Decision of 14 November 1988 amending the seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed producing crops and the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries Official Journal L 313 , 19/11/1988 P. 0048 - 0049*****COUNCIL DECISION OF 14 NOVEMBER 1988 AMENDING THE SEVENTH DECISION, 85/355/EEC, ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED PRODUCING CROPS AND THE SEVENTH DECISION, 85/356/EEC, ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 88/575/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 88/380/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) AND ( B ) THEREOF, HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 1 ), AS LAST AMENDED BY DIRECTIVE 88/380/EEC, AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) AND ( B ) THEREOF, HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 2 ), AS LAST AMENDED BY DIRECTIVE 88/380/EEC, AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) AND ( B ) THEREOF, HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 3 ), AS LAST AMENDED BY DIRECTIVE 88/380/EEC, AND IN PARTICULAR ARTICLE 15 ( 1 ) ( A ) AND ( B ) THEREOF, HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION, WHEREAS, IN ITS SEVENTH DECISION, 85/355/EEC ( 4 ), AS LAST AMENDED BY COMMISSION DECISION 88/322/EEC ( 5 ), THE COUNCIL DETERMINED THAT FIELD INSPECTIONS CARRIED OUT IN CERTAIN THIRD COUNTRIES ON SEED-PRODUCING CROPS OF CERTAIN SPECIES SATISFY THE CONDITIONS LAID DOWN IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC; WHEREAS, IN ITS SEVENTH DECISION, 85/356/EEC ( 1 ), AS LAST AMENDED BY COMMISSION DECISION 88/323/EEC ( 2 ), THE COUNCIL DETERMINED THAT SEED OF CERTAIN SPECIES PRODUCED IN CERTAIN THIRD COUNTRIES IS EQUIVALENT TO CORRESPONDING SEED HARVESTED IN THE COMMUNITY; WHEREAS, IN THE CASE OF SEVEN THIRD COUNTRIES, ADDITIONAL DETAILED INFORMATIONS WAS REQUESTED AND THE EQUIVALENCE GRANTED IN RESPECT OF THOSE COUNTRIES WAS LIMITED TO A PERIOD THOUGHT NECESSARY TO EXAMINE AND ASSESS THAT ADDITIONAL INFORMATION; WHEREAS THAT PERIOD EXPIRED ON 30 JUNE 1988; WHEREAS, IN THE CASE OF AUSTRIA, NEW ZEALAND, SWEDEN, THE UNITED STATES OF AMERICA AND YUGOSLAVIA, THE EXAMINATION AND ASSESSMENT OF THE INFORMATION REQUESTED IS, FOR THE PRESENT, COMPLETE; WHEREAS IT IS THEREFORE APPROPRIATE, IN THE CASE OF THOSE FIVE COUNTRIES, TO EXTEND THE ABOVE-MENTIONED PERIOD UNTIL 30 JUNE 1990, THE DATE ON WHICH DECISIONS 85/355/EEC AND 85/356/EEC EXPIRE IN RESPECT OF THE MAJORITY OF THIRD COUNTRIES; WHEREAS IN THE CASE OF AUSTRALIA AND NORWAY, FURTHER INFORMATION IS AWAITED; WHEREAS IT IS THEREFORE APPROPRIATE, IN THE CASE OF TWO COUNTRIES, TO GRANT A SHORTER EXTENSION OF THE ABOVEMENTIONED PERIOD, TO ALLOW TIME FOR THIS INFORMATION TO BE SUPPLIED AND ASSESSED; WHEREAS THE ANNEXES TO DECISIONS 85/355/EEC AND 85/356/EEC SHOULD BE AMENDED TO INCLUDE UP-TO-DATE DETAILS OF THE SERVICES WHICH CARRY OUT FIELD INSPECTIONS AND OFFICIALLY CONTROL SEED IN YUGOSLAVIA, HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 85/355/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . IN ARTICLE 3 : _ "30 JUNE 1988' SHALL BE REPLACED BY "30 JUNE 1989 '. _ "AUSTRIA, AUSTRALIA, NORWAY, NEW ZEALAND, SWEDEN, THE UNITED STATES OF AMERICA AND YUGOSLAVIA' SHALL BE REPLACED BY "AUSTRALIA AND NORWAY '. 2 . IN THE SECTION RELATING TO YUGOSLAVIA IN COLUMN 2 OF THE TABLE IN PART I ( 2 ) OF THE ANNEX, THE LIST OF SERVICES SHALL BE REPLACED BY THE FOLLOWING : "_ FACULTY OF AGRICULTURE, INSTITUTE OF FIELD AND VEGETABLE CROPS, NOVI SAD; _ FACULTY OF AGRICULTURAL SCIENCE, INSTITUTE FOR BREEDING AND PRODUCTION OF FIELD CROPS, ZAGREB '. ARTICLE 2 DECISION 85/356/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . IN ARTICLE 5 : _ "30 JUNE 1988' SHALL BE REPLACED BY "30 JUNE 1989 '. _ "AUSTRIA, AUSTRALIA, NEW ZEALAND, NORWAY, SWEDEN, THE UNITED STATES OF AMERICA AND YUGOSLAVIA' SHALL BE REPLACED BY "AUSTRALIA AND NORWAY '. 2 . IN THE SECTION RELATING TO YUGOSLAVIA IN COLUMN 2 OF THE TABLE IN PART I ( 2 ) OF THE ANNEX, THE LIST OF SERVICES SHALL BE REPLACED BY THE FOLLOWING : "_ FACULTY OF AGRICULTURE, INSTITUTE OF FIELD AND VEGETABLE CROPS, NOVI SAD; _ FACULTY OF AGRICULTURAL SCIENCE, INSTITUTE FOR BREEDING AND PRODUCTION OF FIELD CROPS, ZAGREB '. ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS, 14 NOVEMBER 1988 . FOR THE COUNCIL THE PRESIDENT Y . POTTAKIS ( 1 ) OJ NO 125, 11 . 7 . 1966, P . 2290/66 . ( 2 ) OJ NO L 187, 16 . 7 . 1988, P . 31 . ( 3 ) OJ NO 125, 11 . 7 . 1966, P . 2298/66 . ( 4 ) OJ NO 125, 11 . 7 . 1966, P . 2309/66 . ( 5 ) OJ NO L 169, 10 . 7 . 1969, P . 3 . ( 6 ) OJ NO L 195, 26 . 7 . 1985, P . 1 . ( 7 ) OJ NO L 147, 14 . 6 . 1988, P . 80 . ( 8 ) OJ NO L 195, 26 . 7 . 1985, P . 20 . ( 9 ) OJ NO L 147, 14 . 6 . 1988, P . 82 .